     Case 3:19-cv-00160 Document 32 Filed on 01/31/20 in TXSD Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION


 Federal Trade Commission,                   Case No. 3:19-cv-00160

        Plaintiff,                           Judge Jeffrey V. Brown

        v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



                      PLAINTIFF FTC’S MOTION FOR LEAVE
                            TO EXCEED PAGE LIMIT

       Plaintiff, the Federal Trade Commission (“FTC”), respectfully requests leave to

exceed the page limit set forth in Section 7.A of the Court’s procedures by filing a

summary judgment memorandum of up to thirty pages. As noted in the Section 6.B pre-

motion conference letter filed and served today, the FTC plans to file a motion for

summary judgment against defendant Douglas Monahan by the February 7, 2020,

deadline for dispositive motions set forth in the Docket Control Order.

       The FTC requests the additional pages because its summary judgment motion

seeks, as authorized by Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), an order that

includes (i) permanent injunctive provisions to prevent future violations; (ii) a monetary

judgment against Monahan in an amount equal to consumer injury; and (iii) monitoring,

reporting, and recordkeeping provisions to ensure Monahan’s compliance. See, e.g., FTC

                                             1
      Case 3:19-cv-00160 Document 32 Filed on 01/31/20 in TXSD Page 2 of 3



v. Sw. Sunsites, Inc., 665 F.2d 711, 718 (5th Cir. 1982) (“Section 13(b) carries with it the

authorization for the district court to exercise the full range of equitable remedies

traditionally available to it”). 1 The additional pages will allow the FTC to discuss in

appropriate detail the provisions sought and the basis for those provisions.

       Pursuant to Local Rule 7.1, the FTC conferred with defendant Douglas Monahan,

appearing pro se, who stated that he opposes the relief requested.

       A proposed order is submitted with this motion.

                                               Respectfully submitted,

Dated: January 31, 2020                        /s/ Patrick Roy
                                               Patrick Roy, Attorney-in-Charge
                                               D.C. Bar # 1023521
                                               S.D. Texas (admitted pro hac vice)
                                               proy@ftc.gov

                                               Daniel O. Hanks
                                               D.C. Bar # 495823
                                               S.D. Texas (admitted pro hac vice)
                                               dhanks@ftc.gov

                                               Federal Trade Commission
                                               600 Pennsylvania Ave NW, CC-10232
                                               Washington, DC 20580
                                               202-326-3477 (Roy); -2472 (Hanks)
                                               Facsimile: 202-326-3768

                                               Attorneys for Plaintiff

1
  Numerous courts of this Circuit have entered, in FTC law enforcement actions, final orders providing
permanent injunctive and monetary relief of the type sought through the FTC’s anticipated motion. E.g.,
United States v. Commercial Recovery Sys., Inc., No. 15-036 (E.D. Tex. Apr. 18, 2016) (summary
judgment order providing permanent injunctive and monetary relief); United States v. Cornerstone
Wealth Corp., 549 F. Supp. 2d 811, 821 (N.D. Tex. 2008) (same); FTC v. IAB Mktg. Assocs., LP, No. 14-
458 (N.D. Tex. Oct. 10, 2014) (stipulated final order providing permanent injunctive and monetary
relief); FTC v. Medical-Billing.Com, Inc., No. 02-702 (N.D. Tex. Nov. 19, 2003) (same); FTC v.
Churchill, No. 00-324 (S.D. Tex. Apr. 20, 2001) (Hittner, J.) (same).


                                                   2
     Case 3:19-cv-00160 Document 32 Filed on 01/31/20 in TXSD Page 3 of 3



                            CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on January 31, 2020, I caused to be

served true copies of the foregoing Motion for Leave to Exceed Page Limit through the

CM/ECF System, by e-mail, and by first-class mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                            3
